Title: From James Madison to Thomas Jefferson, 5 October 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Harewood Ocr. 5. 1794.
On my return to Orange I dropped you a few lines on the subject of the deer. On my way into this part of the Country I passed Col. John Thornton of Culpeper, who has a Park, and will spare you with pleasure two or three, if you can not be otherwise supplied. He thinks he could by advertizing a premium of 10 or 12 dollars a head procure from his neighbors as many fawns to he delivered at Monticello as you would want. If you chuse to make use of his assistance, a line to the care of Mr. Fontaine Maury at Fredg. would soon get to hand.
This will be handed to you by Mr. Bond who is to build a large House for Mr. Hite my brother in law. On my suggestion He is to visit Monticello not only to profit of examples before his eyes, but to ask the favor of your advice on the plan of the House. Mr. Hite particularly wishes it in what relates to the Bow-room & the Portico, as Mr. B. will explain to you. In general, any hints which may occur to you for improving the plan will be thankfully accepted. I beg pardon for being the occasion of this trouble to you, but your goodness has always so readily answered such draughts on it, that I have been tempted to make this additional one.
I write at present from the seat of Mr. G. Washington of Berkeley, where, with a deduction of some visits, I have remained since the 15th. Ult: the epoch at which I had the happiness to accomplish the alliance which I intimated to you I had been sometime soliciting. We propose to set out in 8 or 10 days for Philada. where I shall always receive your commands with pleasure, and shall continue to drop you a line as occasions turn up. In the mean time I remain Yrs. Mo: affecy
Js. Madison Jr
